Citation Nr: 0520596	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  96-43 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
to the eyes.  

2.  Entitlement to service connection for residuals of a cold 
injury, including to the ears, nose, cheeks, hands, and feet.  

3.  Entitlement to service connection for arthritis of the 
hips and osteoporosis, including as a residual of a cold 
injury.  

4.  Entitlement to an initial increased disability rating for 
a duodenal ulcer, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1959 
to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs.  In particular, by a June 
1996 decision, the Regional Office (RO) in St. Louis, 
Missouri denied service connection for residuals of burns to 
the eyes.  Also in that determination, the St. Louis RO 
granted service connection for a duodenal ulcer and assigned 
a noncompensable evaluation for this disability, effective 
from March 1996.  

Following receipt of notification of that prior decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim and the assignment of a 
noncompensable evaluation for his service-connected duodenal 
ulcer.  During the appeal, and specifically by an October 
1996 determination, the RO in Los Angeles, California awarded 
a compensable evaluation of 10 percent, effective from March 
1996, for the service-connected duodenal ulcer.  
Subsequently, in January 1998, the Board remanded these 
service connection and initial increased rating issues to the 
Los Angeles RO for further evidentiary development.  

By a March 1999 rating action, the Los Angeles RO denied 
service connection for residuals of a cold injury to multiple 
extremities and for arthritis of the hips and osteoporosis, 
including as a residual of a cold injury.  Following receipt 
of notification of this previous determination, the veteran 
perfected a timely appeal with respect to the denial of these 
service connection claims.  

Thereafter, in October 2001, the Board remanded all three 
service connection claims as well as the initial increased 
rating issue to the Los Angeles RO for due process 
requirements and additional evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Following completion of the requested actions, the 
RO, in May 2005, returned the veteran's case to the Board for 
final appellate review.  

Further review of the claims folder indicates that, by a July 
2002 rating action, the RO awarded disability compensation 
pursuant to 38 U.S.C.A. § 1151 for left knee fasciitis with 
decreased range of motion (at the rate of 30 percent, 
effective from June 1997) and for neuralgia of superficial 
nerves due to a left saphenous vein harvest procedure (at the 
rate of 10 percent, effective from June 1997).  Approximately 
one week later in July 2002, the RO notified the veteran of 
this grant.  Subsequently, in May 2005, the veteran's 
representative requested increased evaluations for these 
disabilities.  This matter is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Chronic residuals of burns to the eyes were not 
manifested in service or thereafter and neither keratitis 
sicca nor diabetic retinopathy was manifested in service or 
otherwise associated with his active military duty.  

3.  The veteran has changes in the lower extremities and on 
the nose that are as likely as not related to in-service 
exposure to cold weather.  

4.  The veteran does not have osteoporosis.  

5.  The veteran did not exhibit arthritis of his hips in 
service or within the first post service year, and such a 
disability is not otherwise associated with his active duty 
(including as a residual of a cold weather injury).  

6.  The duodenal ulcer is manifested by complaints of 
occasional heartburn, post-prandial bloating (especially 
after eating spicy foods), gas, and vomiting, which have been 
described by treating physicians as mild to moderate.  
However, there is no showing of moderately severe duodenal 
ulcer which is less than severe but which involves either 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year has also been 
found to be stable with medication.  


CONCLUSIONS OF LAW

1.  Residual disability of a burn injury to the eyes was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Residual disability of a cold injury to the nose and 
lower extremities was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Arthritis or osteoporosis of the hips was not incurred or 
aggravated in service, and arthritis of the hips may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

4.  The criteria for an initial disability rating of 
20 percent for duodenal ulcer are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic 
Code 7305 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in March 2002 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his service connection and initial increased rating 
claims.  In addition, the RO notified the veteran that it 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  Further, the RO notified the veteran of 
his opportunity "to submit or identify additional evidence 
in support of . . . [his] appeal" and to provide "any 
additional information or evidence that . . . [he] want[ed 
the agency] . . . to try to get."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the June 1996 rating decision, the September 
1996 statement of the case (SOC), and the November 1996 and 
January 1999 supplemental statements of the case (SSOCs) 
(with regard to the eye and duodenal ulcer claims); the March 
1999 rating action, the September 1999 SOC, and the July 2000 
and September 2000 SSOCs (with regard to the cold injury of 
multiple extremities and hip claims); as well as the 
September 2003 SSOC (concerning all issues on appeal) 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his claims.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

Following the September 2003 SSOC, additional medical records 
were received and associated with the veteran's claims 
folder.  However, these records reflect treatment for, and 
evaluation of, disabilities not currently at issue and are 
not pertinent to the claims currently on appeal.  A remand to 
accord the RO an opportunity to consider these additional 
records and to furnish the veteran and his representative 
another SSOC upon any subsequent denial of the issues on 
appeal is, therefore, not necessary.  See, 38 C.F.R. § 19.31 
(2004) (which stipulates that an agency of original 
jurisdiction will furnish the appellant and his or her 
representative, if any, an SSOC if the agency of original 
jurisdiction receives additional pertinent evidence after an 
SOC or the most recent SSOC has been issued and before the 
appeal is certified to the Board and the appellate record is 
transferred to the Board).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
veteran's claims were first adjudicated in June 1996 and 
March 1999.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the appellant in 2002 
was not given prior to the first adjudication of the issues 
on appeal, the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in September 2003.  

Also, the veteran has been accorded several pertinent VA 
examinations during the current appeal.  Further, VA has made 
multiple attempts to obtain records of post-service treatment 
adequately identified by the veteran.  (In this regard, the 
Board notes that, several days after receiving the March 2002 
VCAA notification letter, the veteran responded that he had 
no additional evidence or information to submit in regards to 
his appeal.)  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the issues on appeal.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

A.  Service Connection Claims

1.  Residuals Of Burns To The Eyes

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has asserted that 
he has a chronic eye disability associated with a burn injury 
that he had sustained to his eyes during his active military 
duty.  In particular, he has noted that his current eye 
pathology includes sharp pains, visual problems including 
blurred vision which requires contact lenses, and intolerance 
to bright light.  See, e.g., September 1997 hearing 
transcript (1997 T.) at 3-6, 18-20.  See also, May 2001 
hearing transcript (2001 T.) at 23-27.  

Significantly, the competent evidence of record does not 
support the veteran's assertion that he has a chronic eye 
disability associated with his active military duty.  In this 
regard, the Board acknowledges that, according to the service 
medical records, in May 1963, the veteran was hospitalized 
for three days for treatment for complaints of blurred and 
burning vision as well as blepharospasm, photophobia, pain, 
and redness in both eyes after he had fallen asleep under a 
sun lamp for approximately half-an-hour.  Treatment during 
the hospitalization included Carbonate de Soude and 
compresses on both eyes.  Final diagnosis, at discharge from 
the hospital, was characterized as a first degree electric 
burn of both eyes.  The treating physician concluded that the 
condition had healed completely.  

Importantly, however the remainder of the service medical 
records are negative for complaints of, treatment for, or 
findings of an eye disorder.  In fact, the report of the 
separation examination conducted in July 1963 included the 
notation that the veteran had no sequelae from the burn 
injury that he had sustained to his eyes.  Further, the 
discharge evaluation demonstrated that the veteran's eyes, 
including his visual acuity, was normal.  

The Board acknowledges that multiple reports of VA visual 
examinations reflect diagnoses of refractive error.  In 
particular, these records note that the veteran has hyperopia 
and/or simple astigmatic presbyopia.  Importantly, however, 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  

Additionally, the Board notes that multiple reports of VA 
visual examinations have included diagnoses of eye 
disabilities associated with the veteran's diabetes mellitus.  
In particular, these records include diagnoses of mild 
nonproliferative diabetic retinopathy as well as moderate 
diabetic changes of his retina.  However, pertinent 
disability was not exhibited until many years after service 
and service connection for diabetes mellitus has not been 
granted.  (In fact, by an August 2004 rating action, the RO 
specifically denied service connection for diabetes mellitus, 
type II.  The veteran has not initiated an appeal of that 
denial.  )  Consequently, service connection for an eye 
disability determined to be the result of the veteran's 
diabetes mellitus, a nonservice-connected disorder cannot be 
awarded.  38 C.F.R. § 3.310(a) (2004).  

The Board further acknowledges that, at a visual examination 
conducted in February 2003, the examiner diagnosed bilateral 
keratitis sicca.  Significantly, however, the examiner 
expressed his opinion that this disability was not associated 
with the in-service burn injury that the veteran had 
sustained to his eyes.  Rather, the examiner believed that 
the veteran's current eye problems were the result of his dry 
eye syndrome.  The examiner explained that dry eye syndrome 
arises when a person does not produce enough tears and that 
symptoms associated with such a condition include sharp, 
foreign-body type pain, as well as burning sensations.  The 
examiner specifically determined that the veteran's dry eye 
syndrome was not related to the burning eye injury sustained 
during service.  In support of this conclusion, the examiner 
noted that the in-service eye injury was a transient event 
which resolved without chronic residual disability without 
24 to 72 hours.  Specifically, the examiner noted that the 
current visual examination found no evidence of scarring 
associated with this in-service eye injury.  There is no 
competent evidence rebutting this opinion.  

As the medical evidence of record indicates that current eye 
pathology was not exhibited during active duty and has not 
been found to be otherwise related to his active military 
duty, the Board must conclude that preponderance of the 
evidence is against the veteran's claim for service 
connection residuals of a burn injury to the eyes.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

2.  Residuals Of A Cold Injury To The Ears, Nose, Cheeks, 
Hands, And Feet

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has asserted that, 
during his active military duty as a helicopter repairman in 
Germany in 1961, he was exposed to significantly severe cold 
weather and that, as a result of this exposure, he developed 
a chronic disability.  See, e.g., May 2001 hearing transcript 
(2001 T.) at 5-8.  According to the veteran's testimony, 
symptomatology includes "real sensitivity to . . . cold" as 
well as pain.  2001 T. at 6.  

The service medical records are negative for complaints of, 
treatment for, or findings of a chronic disability of the 
ears, nose, cheeks, hands, and feet associated with a 
cold-weather injury.  No mention of any such disorder is 
noted in the report of the July 1963 separation examination.  
Further, a VA examination of the veteran's ears, nose, and 
throat, which was conducted in May 1996 failed to demonstrate 
any ear or nose pathology associated with the veteran's 
purported in-service cold weather injury.  

The November 2002 examination included findings of 1+ edema 
of both legs (up to the distal one-third of these 
extremities).  The examiner expressed his opinion that this 
condition is mostly likely the result of the veteran's 
diabetes mellitus, coronary artery disease, phlebitis and 
cellulites of both legs, and left foot diabetic ulceration 
rather than his purported in-service cold weather injury.  

The examiner specifically stated that he found no evidence of 
scarring of the veteran's ears, cheeks, hands, or feet on 
examination.  However, the examiner also expressed his 
opinion that the veteran's hair loss, abnormal skin color of 
his lower extremities, mild dystrophic changes of his 
toenails, nasal scar, and complaints of cold sensivity "are 
at least as likely as not related to [a] cold injury."  At 
the examination, the veteran asserted that, at the time of 
his in-service cold weather injury, the tip of his nose 
turned black, a scab formed, and the shape of his nose 
changed.  His current complaints include sensitivity to cold 
(including tingling sensations and pain) of his lower 
extremities.  Resolving all doubt in the veteran's favor, the 
Board finds that he currently has cold residuals that can be 
related to service.  Though no findings regarding the ears, 
cheeks or hands have been demonstrated, resolving doubt in 
the veteran's favor, the residuals of a cold injury to the 
nose and lower extremities are related to service.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

3.  Arthritis Of The Hips And Osteoporosis, Including As A 
Residual Of A Cold Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has asserted that 
he developed a bilateral hip disability, to include arthritis 
and osteoporosis, as a result of his active military duty.  
In particular, he has cited in-service exposure to cold 
weather as the origin of his bilateral hip disorder.  
Alternatively, he has asserted that he injured his hips in 
the same in-service accident in which he fell down a flight 
of stairs and hurt his back and that the treating military 
physician told him at that time that he had developed 
arthritis in his hips.  The veteran's current bilateral hip 
symptomatology includes nearly constant pain as well as 
limitation of motion.  Although the veteran has acknowledged 
that he was not diagnosed with osteoporosis until 1997, he 
has continued to assert throughout the current appeal that 
this disorder is related to service.  See, e.g., 2001 T. 
at 8-13, 29-30.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board notes that service medical records are negative for 
complaints of, treatment for, or findings of arthritis of the 
hips or osteoporosis.  In fact, the July 1963 separation 
examination demonstrated that the veteran's lower extremities 
and musculoskeletal system were normal.  No mention of hip 
pathology is noted on the report of the discharge evaluation.  
Furthermore, private post-service X-rays taken of the 
veteran's left hip in October 1992 were negative.  

The first competent evidence of hip pathology is dated in 
December 1994, more than 30 years after the veteran's 
separation from active military duty.  Specifically, private 
X-rays taken of the veteran's pelvis at that time showed 
slight degenerative change of his right hip joint.  The Board 
notes that X-rays taken of the veteran's hips in November 
2002 confirmed the presence of degenerative arthritis in his 
right hip but reflected no abnormality in his left hip.  
However, VA X-rays taken of the veteran's hips in November 
1998 showed osteoarthritis of both hips.  The claims folder 
contains no competent evidence of a diagnosis of 
osteoporosis.  

In any event, the claims folder contains no competent 
evidence supporting a finding of an etiological relationship 
between the veteran's degenerative hip disease and his active 
military duty.  In fact, following a physical examination of 
the veteran's hips as well as a review of his claims folder 
in November 2002, the examiner specifically concluded that 
the veteran's degenerative hip arthritis was not related to 
the veteran's military service, including any cold weather to 
which he may have been exposed during that time.  In support 
of this conclusion, the examiner cited the "long period of 
time" from the veteran's military discharge in 1963 until 
the first documented evidence of hip arthritis more than 
30 years later as well as the veteran's multiple post-service 
industrial injuries.  In particular, the examiner discussed 
the medical record which included the treating medical 
professional's opinion that the decreased mobility of the 
veteran's hips and legs was due to an industrial accident.  
(In this regard, the Board notes that a VA medical record 
dated in June 2000 specifically notes a medical 
professional's opinion that the veteran's decreased hip and 
leg mobility is the result of an industrial accident.)  
Additionally, in November 2002, the examiner explained that, 
"in the absence of a specific incident wherein the 
[veteran's] hips were submerged . . . [in] cold water or in 
direct contact to the ice and snow for long periods of time, 
it is less likely that the hips were affected due to [a] cold 
injury."  Rather, the examiner concluded that the veteran's 
degenerative hip arthritis "is more likely . . . related to 
his industrial injuries and aging."  

Accordingly, as the medical evidence of record indicates that 
the veteran has not been diagnosed with osteoporosis and that 
his degenerative hip disease was not exhibited during active 
duty or within one year of separation from such service and 
has not been found to be otherwise related to his active 
military duty, the Board must conclude that preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the hips and osteoporosis, 
including as a residual of a cold injury.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Initial Increased Rating Claim For Service-Connected 
Duodenal Ulcer

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  By rating action dated in June 1996 in the present 
case, the St. Louis RO granted service connection for a 
duodenal ulcer and assigned a noncompensable evaluation to 
this disability, effective from March 1996.  Service medical 
records reflect treatment for gastrointestinal problems 
variously defined as acute appendicitis, acute 
gastroenteritis, a duodenal ulcer, and a peptic ulcer between 
July 1959 and August 1961.  The report of the July 1963 
separation examination included the notation that the veteran 
had no sequelae from the duodenal ulcer that he had had in 
1960.  In fact, this discharge evaluation demonstrated that 
the veteran's abdomen was normal.  

According to private medical records available at the time of 
the June 1996 rating action, the veteran reported having 
occasional heartburn in June 1992.  The treating physician 
did not diagnose a gastrointestinal disorder.  Thereafter, in 
February 1994, the veteran was treated for resolving 
pancreatitis.  Abdominal X-rays taken at that time showed 
calcification overlying the lower pole of the left kidney but 
no evidence of acute disease.  

Following receipt of notification of the June 1996 decision, 
the veteran perfected a timely appeal with respect to the 
assignment of a noncompensable evaluation for his 
service-connected duodenal ulcer.  During the current appeal, 
and specifically by an October 1996 rating action, the Los 
Angeles RO awarded a compensable evaluation of 10 percent, 
effective from March 1996, for the service-connected duodenal 
ulcer.  A VA digestive examination conducted in August 1996 
reflected complaints of constant burning discomfort, weight 
loss (of 30 pounds over the past year while on a diet), and 
occasional morning nausea as well as objective evaluation 
findings of mild abdominal tenderness but no anorexia, 
malaise, or generalized weakness.  This service-connected 
gastrointestinal disability has remained evaluated as 
10 percent disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the relevant diagnostic code which rates 
impairment resulting from a duodenal ulcer, evidence of a 
mild duodenal ulcer with recurring symptoms once or twice a 
year warrants the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  The 
next higher evaluation of 20 percent requires evidence of a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  Id.  A 
40 percent rating requires evidence of a moderately severe 
duodenal ulcer which is less than severe but which involves 
either impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  Id.  
The highest evaluation allowable pursuant to this Code, 
60 percent, necessitates evidence of a severe duodenal ulcer 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and anemia and weight loss productive 
of definite impairment of health.  Id.  

Throughout the present appeal, the veteran has asserted that 
a disability rating greater than the currently assigned 
evaluation of 10 percent is warranted for his 
service-connected duodenal ulcer.  According to the veteran, 
although his medication for this disorder has remained 
essentially unchanged, the symptoms associated with this 
disability have increased in severity.  In particular, he has 
described occasional heartburn, acid regurgitation and 
reflux, post-prandial bloating (especially after eating spicy 
foods), gas, and vomiting.  See, e.g., 1997 T. at 14-17, 
22-24.  See also, 2001 T. at 13-16, 28-29.  

In this regard, the Board acknowledges that the two relevant 
examinations completed during the current appeal have 
included examiners' opinions that the veteran's duodenal 
ulcer is mildly to moderately active.  In particular, at the 
compensation and pension evaluation completed in November 
2002, the veteran described intermittent symptoms occurring 
four or more times per year and lasting 10 days or more in 
duration.  In addition, at a recent VA outpatient treatment 
session conducted in July 2003, the treating physician 
concluded that the veteran has moderate daily symptoms.  An 
upper gastrointestinal series completed at that time 
reflected moderate gastroesophageal reflux, with no evidence 
of ulcer pathology.  

An overview of the competent evidence of record reflects 
disability that more nearly approximates a moderate 
impairment.  At the November 2002 compensation and pension 
examination, the examiner observed that the veteran was well 
developed and well nourished and in no acute distress.  He 
weighed 245 pounds and there were no signs of anemia.  There 
had been no recurrence of hemetemesis and the last episode of 
melena was reportedly one and a half years earlier.  At the 
July 2003 VA outpatient treatment session the veteran 
reported having melena, described as intermittent.  Also, at 
the July 2003 VA outpatient treatment session, he reported 
vomiting occasionally (e.g., two to three times per week).  
The veteran weighed 261 pounds and was described as obese.  
There were signs of anemia on laboratory testing with 
decreased hemoglobin in May and July 2003 and decreased 
hematocrit on the earlier date.  

Overall, the Board finds that criteria for a 20 percent 
rating are nearly approximated.  However, moderately severe 
duodenal ulcer which is less than severe but which involves 
either impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year is not 
shown.  The veteran has described episodes averaging 10 days 
or more in duration at least four or more times a year, but 
the treatment records do not support findings of a moderately 
severe disability.  The veteran does not exhibit definite 
impairment of health or weight loss, and a recent upper 
gastrointestinal series did not even reveal ulcer pathology.  
A July 2003 outpatient entry noted that current symptoms 
could be due to mild duodenal ulcer disability or related to 
his longstanding reflux.  Without evidence of a moderately 
sever duodenal ulcer, the next higher rating of 40 percent 
cannot be awarded for the veteran's service-connected 
duodenal ulcer.  See, 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's duodenal ulcer 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his duodenal ulcer results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for residuals of burns to the eyes is 
denied.  

Service connection for residuals of a cold injury to the nose 
and lower extremities is granted.  

Service connection for arthritis of the hips and 
osteoporosis, including as a residual of a cold injury, is 
denied.  

An initial disability rating of 20 percent for duodenal ulcer 
disease is granted, subject to the regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


